Exhibit 10.09

 

SUBLEASE

 

BETWEEN

 

AVAYA INC.

 

SUBLANDLORD

 

and

 

INTERSIL CORP.

 

SUBTENANT

 

Premises:

 

1001 Murphy Ranch Road

2nd Floor of Building 3

Milpitas, California 95035

 

Dated:                     , 2004



--------------------------------------------------------------------------------

* * * *

 

The mailing, delivery or negotiation of this Sublease shall not be deemed an
offer to enter into any transaction or to enter into any other relationship,
whether on the terms contained herein or on any other terms. This Sublease shall
not be binding nor shall either party have any obligations or liabilities or any
rights with respect thereto, or with respect to the premises, unless and until
both parties have executed and delivered this Sublease and the Prime Landlord
has consented in writing to this Sublease. Until such execution and delivery of,
and consent to this Sublease, either party may terminate all negotiation and
discussion of the subject matter hereof, without cause and for any reason,
without recourse or liability.

 

* * * *



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SUBLEASE

   1

INTRODUCTORY STATEMENTS

   1

1.

   SUBLEASE; DEFINITION OF SUBLEASED PREMISES    1

2.

   PRIME LEASE    2

3.

   DEFINITIONS    3

4.

   PERFORMANCE BY PRIME LANDLORD    3

5.

   TERM; END OF TERM; EARLY ACCESS    4

6.

   BASE RENT; ADDITIONAL RENT    5

7.

   USE OF SUBLEASED PREMISES    7

8.

   DEFAULT OF SUBTENANT; SUBLANDLORD’S REMEDIES    9

9.

   SECURITY DEPOSIT    12

10.

   CONDITION OF PREMISES    12

11.

   ALTERATIONS    13

12.

   REPAIRS AND MAINTENANCE    13

13.

   UTILITIES AND SERVICES    14

14.

   ASSIGNMENT AND SUBLEASING    15

15.

   INSURANCE    16

16.

   COMPLIANCE WITH LAWS    16

17.

   LIMITATIONS ON SUBLANDLORD’S LIABILITY    17

18.

   ESTOPPEL CERTIFICATES    17

19.

   SUBORDINATION    18

20.

   CASUALTY AND CONDEMNATION    18

21.

   CONSENT OR APPROVAL OF PRIME LANDLORD    18

22.

   NOTICES    19

23.

   BROKERS    20

24.

   SUBLANDLORD’S AND SUBTENANT’S POWER TO EXECUTE    20

25.

   TABLE OF CONTENTS - CAPTIONS    21

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(continued)

 

          Page


--------------------------------------------------------------------------------

26.

   CONSENT TO SUBLEASE BY PRIME LANDLORD    21

27.

   ENTIRE AGREEMENT    21

28.

   HOLDING OVER    21

29.

   RULES AND REGULATIONS    22

30.

   GOVERNING LAW    22

31.

   NO AUTHORITY    22

32.

   SUCCESSORS    22

33.

   PERSONAL PROPERTY    23

34.

   PARKING    23

35.

   SUBTENANT’S TERMINATION OPTION    23

36.

   SIGNAGE    24

37.

   MISCELLANEOUS    24

EXHIBIT A DESCRIPTION OF SUBLEASED PREMISES (2ND FLOOR)

   26

EXHIBIT A-1 SPACE PLAN SHOWING BUILDING 3 LOBBY AREA AND CAFETERIA SPACE

   27

EXHIBIT B PRIME LEASE

   28

EXHIBIT C LIST OF PERSONAL PROPERTY

   29

EXHIBIT D PARKING

   30

EXHIBIT E SIGNAGE STANDARDS

   31

 

- ii -



--------------------------------------------------------------------------------

SUBLEASE

 

This Sublease is entered into as of this          day of November, 2004, by and
between AVAYA INC., a Delaware corporation, with offices at 211 Mount Airy Road,
Basking Ridge, New Jersey 07920 (hereinafter “Sublandlord”), and INTERSIL CORP.,
a Delaware corporation, on behalf of itself and its subsidiaries, with offices
at Attn: Contracts Department, 2401 Palm Bay Road, N.E., m/s 53-170, Palm Bay,
FL 32905 (hereinafter “Subtenant”).

 

INTRODUCTORY STATEMENTS

 

A. By Agreement of Lease dated October     , 2001 (the “Prime Lease”), Lucent
Technologies Inc. (“Lucent”) leased to Sublandlord approximately 70,019 rentable
square feet in Building 1, 69,324 rentable square feet in Building 2, and 43,140
rentable square feet (consisting of 35,273 square feet located on the 2nd floor
and 7,867 square feet located on the ground floor) in Building 3, located at
1001 Murphy Ranch Road, Milpitas, California (hereinafter called the “Project”).
Lucent subsequently assigned its interest in the Prime Lease to The Prudential
Insurance Company of America (the “Prime Landlord”).

 

B. Subtenant desires to sublease the 43,140 square feet in Building 3, as such
premises are more particularly described in Exhibit A (showing space on 2nd
floor) and Exhibit A-1 (showing Building 3 Lobby Area and Cafeteria Space)
annexed hereto and made a part hereof (the “Subleased Premises”) to Sublandlord,
and Sublandlord desires to sublease the Subleased Premises to Subtenant on the
terms and conditions hereinafter set forth.

 

C. So long as Sublandlord operates the Cafeteria Space, it shall maintain the
furniture, fixtures and equipment in the Cafeteria Space at its sole cost
pursuant to the Prime Lease.

 

WITNESSETH

 

NOW, THEREFORE, Sublandlord and Subtenant, in consideration of the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
each with intent to be legally bound, for themselves and their respective
successors and assigns, agree as follows:

 

1. SUBLEASE; DEFINITION OF SUBLEASED PREMISES

 

(a) Sublandlord, for and in consideration of the Subtenant’s payment of the rent
and performance of the covenants contained in this Sublease, does hereby demise
and lease to Subtenant, and Subtenant does hereby hire from Sublandlord, the
Subleased Premises, together with the non-exclusive right to use the portions of
the Building intended for common use, for the Term (as hereinafter defined) and
upon and subject to the terms, conditions and limitations hereinafter set forth.

 

- 1 -



--------------------------------------------------------------------------------

(b) The ground floor of Building 3 includes a lobby area (“Lobby Area”) and a
cafeteria (“Cafeteria Space”), as depicted on Exhibit A-1 attached hereto.
Subtenant shall have the right to install or share a reception desk in the Lobby
Area, at a location and in a matter mutually acceptable to Prime Landlord,
Sublandlord and Subtenant. In addition, Subtenant shall have the right to use
the Cafeteria Space as a customer of the cafeteria during the Term of this
Sublease provided that Sublandlord continues to operate the Cafeteria Space for
Sublandlord’s employees and subject to the rights of Prime Landlord as set forth
in Paragraph 2.1(d) of the Prime Lease. Sublandlord shall have no liability to
Subtenant whatsoever and no right to any reduction or abatement of Rent in the
event Sublandlord, for any reason whatsoever, discontinues operation of the
Cafeteria Space. Notwithstanding the foregoing, in the event Prime Landlord
terminates Sublandlord’s use of the Cafeteria Space pursuant to Paragraph 2.1(d)
of the Prime Lease and, as a result thereof, Sublandlord is entitled to a
reduction in Rent, then Subtenant shall be entitled to its proportionate share
of such reduction. [see also Paragraph 37(d)].

 

(c) As additional consideration for entering into this Sublease, Subtenant shall
pay Sublandlord Five Hundred Thousand Dollars ($500,000.00) in certified funds
upon the Prime Landlord’s approval of this Sublease after it has been executed
by both parties. This Sublease shall not be effective until said Five Hundred
Thousand Dollars ($500,000.00) payment is made to Sublandlord.

 

2. PRIME LEASE

 

(a) A true copy of the Prime Lease (with certain financial provisions deleted
for reasons of confidentiality) is attached hereto as Exhibit B. Where not
expressly inconsistent with the terms hereof and except as otherwise stated
herein to the contrary, this Sublease shall be subject and subordinate to all of
the terms and conditions contained in the Prime Lease as said terms and
conditions affect the Subleased Premises, and all of the terms and conditions of
the Prime Lease (except to the extent that they are inapplicable to, or modified
by the provisions of, this Sublease, or inapplicable to the Subleased Premises)
are hereby incorporated into this Sublease and shall be binding upon Subtenant
with respect to the Subleased Premises to the same extent as if Subtenant were
named as tenant and Sublandlord as landlord under the Prime Lease. If any of the
express provisions of this Sublease shall conflict with any of the provisions of
the Prime Lease incorporated by reference, such conflict shall be resolved in
every instance in favor of the express provisions of this Sublease. For purposes
of this Sublease, references in the Prime Lease to the “term” shall mean the
Term of this Sublease and references to the “premises” in the Prime Lease shall
mean the Subleased Premises. References to the Building shall mean Building 3
only. Except as otherwise provided herein, when any fraction, factor or formula,
which is based on the number of square feet leased, is expressed in the Prime
Lease, it will be adjusted by substituting the number of square feet of the
Subleased Premises for the number of square feet of the Premises leased in the
Prime Lease. The Sublandlord represents and warrants to Subtenant that, as of
the date of execution of the Sublease, to the best of Sublandlord’s knowledge,
there are no Defaults on the behalf of Prime Landlord or Sublandlord and
Sublandlord is not aware of any facts or circumstances which could result or
lead to the Default of the Prime Lease by Prime Landlord or Sublandlord.

 

- 2 -



--------------------------------------------------------------------------------

(b) Each party agrees that it shall not do or omit to do anything which would
result in a Default under the Prime Lease, and each party agrees to indemnify
and hold the other harmless from and against all claims, demands or liabilities
resulting from such party’s breach, violation or nonperformance of any of its
obligations under the Prime Lease, as incorporated herein. With the exceptions
set forth herein, Subtenant shall be entitled to all of the rights and
privileges of the Sublandlord as tenant under the terms of the Prime Lease with
respect to the Subleased Premises.

 

(c) In order to facilitate the coordination of the provisions of this Sublease
with those of the Prime Lease, the time periods contained in provisions of the
Prime Lease that are incorporated by reference into this Sublease and for which
the same action must be taken under the Prime Lease and this Sublease (such as,
for example and without limitation, the time period for the curing of a Default
under this Sublease that is also a Default under the Prime Lease or for the
response to a request by Subtenant for consent to an action for which consent of
the Prime Landlord is also required), are changed for the purpose of
incorporation by reference by shortening or lengthening that period in each
instance by five (5) days so that in each instance Subtenant shall have much
less time to observe or perform hereunder than Sublandlord has as tenant under
the Prime Lease and Sublandlord shall have that much more time to observe,
perform, consent, approve or otherwise act hereunder than the Prime Landlord has
under the Prime Lease. In instances in which the same action is not required
under both the Prime Lease and this Sublease, the time periods contained in
provisions of the Prime Lease that are incorporated by reference are not
changed.

 

Only those provisions of the Prime Lease applicable to Building 3 shall apply to
this Sublease. The following provisions of the Prime Lease shall not be
incorporated into this Sublease: 1 (all Basic Lease Provisions except 1.4 and
1.7), 2.1(a), 2.1(c)-(h), 2.2 (except definition of Common Areas), 3, 4.1, 5,
7.3(a), 7.3(b), 7.3(j), 7.3(m), 8.2, 12, 13.1, 13.3, 13.5, 16, 17, 26.1, 27, 64,
66, Exhibit A, Exhibit A-2, Exhibit C, Exhibit D, Exhibit E, Exhibit F, Exhibit
G.

 

3. DEFINITIONS

 

All terms not expressly defined in this Sublease shall have the meanings given
to them in the Prime Lease.

 

4. PERFORMANCE BY PRIME LANDLORD

 

Subtenant agrees to look solely to the Prime Landlord, and not to Sublandlord,
for the performance of all services and obligations of the Prime Landlord under
the Prime Lease with respect to the Subleased Premises. Sublandlord does not
assume any obligation to perform the terms, covenants and conditions contained
in the Prime Lease on the part of the Prime Landlord to be performed. In the
event Prime Landlord shall fail to perform any of the terms, covenants and
conditions contained in the Prime Lease on its part to be performed, Sublandlord
shall

 

- 3 -



--------------------------------------------------------------------------------

cooperate with Subtenant in seeking to obtain the performance of Prime Landlord
under the Prime Lease but Sublandlord shall have no obligation to supply such
services or incur any cost or expense in connection therewith. A Default by
Prime Landlord under the Prime Lease shall not excuse Subtenant’s performance
under this Sublease.

 

5. TERM; END OF TERM; EARLY ACCESS

 

(a) The term of this Sublease (the “Term”) shall commence on December 1, 2004
(the “Commencement Date”); provided, however, that prior thereto Prime Landlord
has consented to this Sublease in writing pursuant to Paragraph 21 below. If
Prime Landlord’s consent has not been obtained on or before the Commencement
Date then the Commencement Date shall be postponed until one (1) business day
following the date Prime Landlord’s consent is obtained pursuant to Paragraph 21
below. Subtenant and Sublandlord agree to confirm the actual Commencement Date
in writing after such consent is given and Sublandlord shall submit a statement
to Subtenant confirming the actual Commencement Date and Subtenant agrees to
sign such statement; however, the failure to so confirm shall not affect the
Commencement Date. The term of this Sublease shall expire at midnight on March
30, 2012 (“Expiration Date”). The Term is subject to the term of the Prime
Lease. In the event that the term of the Prime Lease expires or is terminated at
any time, the Term of this Sublease shall terminate one (1) day prior to the
termination or expiration of the term of the Prime Lease.

 

(b) Upon the expiration or other termination of the term of this Sublease,
Subtenant shall peaceably quit and surrender to Sublandlord the Subleased
Premises and all alterations and additions thereto, broom clean, in good order,
repair and condition excepting only ordinary wear and use and damage by fire or
other casualty for which, under other provisions of this Sublease, Subtenant has
no responsibility of repair or restoration. Subtenant shall remove all of its
property and, to the extent specified by Sublandlord, all alterations, additions
and other personal property made by Subtenant and other personal property and
all partitions wholly within the Subleased Premises, and shall repair any damage
to the Subleased Premises or the Building caused by their installation or by
such removal. Within five (5) days prior to the expiration or other termination
of the term of this Sublease, Sublandlord or its agents shall have the right,
but not the obligation, to conduct a walk-thru of the Subleased Premises to
determine the condition of the Subleased Premises and to prepare a punch-list
for Subtenant of the items Subtenant is required to repair and restore pursuant
to this Subparagraph 5(b). Subtenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this Sublease.
Subtenant will remove any personal property from the Building and the Subleased
Premises as required by this sublease prior to the expiration or termination of
this Sublease and any such property which shall remain in the Building or the
Subleased Premises thereafter shall be conclusively deemed to have been
abandoned, and may either be retained by Sublandlord as its property or sold or
otherwise disposed of in such manner as Sublandlord may see fit. If any part
thereof shall be sold, that Sublandlord may receive and retain the proceeds of
such sale and apply the same, at its option, against the expenses of the sale,
the cost of moving and storage, any arrears of Rent, additional or other charges
payable hereunder by Subtenant to Sublandlord and any damages to which
Sublandlord may be entitled pursuant to this Sublease.

 

- 4 -



--------------------------------------------------------------------------------

(c) Provided Prime Landlord has consented to this Sublease as set forth in
Paragraph 21 below, Subtenant may, at any time after execution of this Sublease
and prior to the Commencement Date, without incurring any liability for payment
of Rent, measure the Subleased Premises, design and layout the any tenant
improvements and place and install its personal property, furniture,
furnishings, signs, telecommunication equipment, equipment and trade fixtures,
in the Subleased Premises at Subtenant’s risk and expense and provided that
Subtenant does not occupy the space during this time for business operations.
Subtenant’s indemnity of Sublandlord shall apply to Subtenant’s entry under this
Paragraph 5.

 

6. BASE RENT; ADDITIONAL RENT

 

(a) Commencing on the Commencement Date and on the first day of each and every
month during the Term thereafter, Subtenant shall pay to Sublandlord base rent
(“Base Rent”) as follows:

 

TERM

PERIOD

--------------------------------------------------------------------------------

  

12/01/04

- 8/31/05

--------------------------------------------------------------------------------

  

9/01/05

-8/31/06

--------------------------------------------------------------------------------

   9/01/06 -
11/30/06


--------------------------------------------------------------------------------

  

12/1/06

-8/31/07

--------------------------------------------------------------------------------

  

9/1/07

-8/31/08

--------------------------------------------------------------------------------

  

9/1/08-

8/31/09

--------------------------------------------------------------------------------

  

9/1/09-

8/31/10

--------------------------------------------------------------------------------

  

9/1/10-

8/31/11

--------------------------------------------------------------------------------

  

9/1/11-

3/30/12

--------------------------------------------------------------------------------

MONTH

   $ 0.00    $ 47,238.30    $ 0.00    $ 48,655.45    $ 50,115.11    $ 51,618.57
   $ 53,167.12    $ 54,762.14    $ 56,405.00

ANNUALIZED

   $ 0.00    $ 566,859.60    $ 0.00    $ 583,865.40    $ 601,381.32    $
619,422.84    $ 638,005.44    $ 657,145.68    $ 676,860.00

$ PER SF

   $ 0.00    $ 13.14    $ 0.00    $ 13.53    $ 13.94    $ 14.36    $ 14.79    $
15.23    $ 15.69

 

As set forth above, Subtenant shall not be required to pay Base Rent for the
period of the Commencement Date to August 31, 2005 and the period of September
1, 2006 to November 30, 2006 (collectively, “Free Rent Periods”), but Subtenant
shall be required to pay Additional Rent (as hereinafter defined) during the
Free Rent Periods.

 

Base Rent for any period during the Term hereof which is for less than one month
shall be prorated based upon the actual number of days of the calendar month
involved.

 

Upon execution of this Sublease, Subtenant shall pay to Sublandlord (in addition
to the Security Deposit) the first month’s rent which shall be applied to the
Base Rent payment due on July 1, 2005.

 

(b) Commencing on the Commencement Date of this Lease, Subtenant shall pay to
Sublandlord (as and when due under Paragraphs 4.2 and 10 of the Prime Lease), as
additional rent, (i) 23.64% of any increase over a 2005 base year in “Common
Area Operating Expenses” (as defined in Paragraph 4.1(b) of the Prime Lease) due
by Sublandlord under the Prime Lease, which increase shall be capped at 5%
annually, (ii) 100% of any increase over a 2005 base year in “Building 3
Operating Expenses” (as defined in Paragraph 4.1(b) of the Prime Lease) due by
Sublandlord under the Prime Lease, which increase shall be capped at 5%
annually, and (iii) 100% of any increases in Real Estate Taxes with respect to
Building 3 incurred by Sublandlord under the Prime Lease as a result of a sale,
refinance, change in

 

- 5 -



--------------------------------------------------------------------------------

ownership, new construction or any other “triggering” event during the term of
this Sublease or any extension thereof. The sums due under this Subparagraph
6(b), together with all other costs, and expenses which Subtenant assumes or
agrees to pay pursuant to this Sublease shall be deemed additional rent
(collectively, “Additional Rent”). Sublandlord shall bill Subtenant for its
share of Operating Expenses in accordance with Paragraph 4.2(e) of the Prime
Lease except that Sublandlord shall have one (1) year and six (6) months
following the end of the calendar year to deliver the Statement (as defined in
Paragraph 4.2(e) of the Prime Lease) to Subtenant before Sublandlord’s right to
receive such amounts is waived. Subtenant shall pay any pro-rata utility charges
directly to the Prime Landlord but in the event that Subtenant fails to pay such
charge timely, Sublandlord shall have the right but not the obligation to pay
such charges to the Prime Landlord.

 

(c) The Base Rent and Additional Rent are sometimes referred to herein
collectively as “Rent” or “rent” and shall include all sums due from Subtenant
to Sublandlord under the terms of this Sublease. Subtenant shall pay all Base
Rent and Additional Rent when due and, in the case of Base Rent, without notice
of any kind, and without any abatement, deduction or set-off for any reason
whatsoever. All Rent shall be payable at the office of the Sublandlord at the
following address:

 

Regular Mail:

 

CB Richard Ellis Corp. Facilities

Mgmt. on behalf of Avaya Inc.

P.O. Box 414289

Boston, MA 02241-4289

 

Overnight Service:

 

CB Richard Ellis AAF Avaya Inc.

4400 MacArthur Boulevard, Suite 500

Newport Beach, CA 92660

 

or at such other address as directed by written notice from Sublandlord to
Subtenant.

 

(d) Subtenant’s obligations to pay the Additional Rent provided for in this
Paragraph 6 shall survive the expiration or earlier termination of this Sublease
but shall expire upon the final determination payment and acceptance of all Rent
due hereunder. The parties hereto agree that Sublandlord shall have all of the
rights and remedies with respect to the nonpayment by Subtenant of Additional
Rent and all other costs, charges and expenses to be paid by Subtenant in this
Sublease or by law in the case of nonpayment of Base Rent provided for
hereunder.

 

- 6 -



--------------------------------------------------------------------------------

(e) Timely payment is of the essence of this Sublease and Subtenant may not
delay or refuse any payment of Rent for any reason. If Subtenant shall fail to
pay any installment of Rent within ten (10) days after the date on which such
payment is due, as provided in this Sublease, then a late charge equal to three
percent (3%) of the amounts overdue shall become immediately due and payable, as
additional rent, to Sublandlord as liquidated damages (not as a penalty) for
Subtenant’s failure to make prompt payment. In addition, Subtenant shall pay to
Sublandlord, on demand, interest at a rate that is equal to the lessor of (x)
two percent (2%) above the then current prime rate charged by Citibank, NA or
its successor, and (y) the maximum rate permitted by applicable law, on the
amounts overdue from the date on which they became due and payable until the
date they are paid, which interest shall be considered additional rent. No
failure by Sublandlord to insist upon the strict performance by Subtenant of
Subtenant’s obligations to pay delinquency service charges and interest shall
constitute a waiver by Sublandlord of its rights to enforce the provisions of
this Paragraph in any instance thereafter occurring. The provisions of this
subparagraph shall not be construed in any way to extend any time period
provided for in this Sublease.

 

7. USE OF SUBLEASED PREMISES

 

(a) The Subleased Premises shall only be used as permitted under the Prime
Lease, and Subtenant shall not, without the Sublandlord’s prior written consent,
use, suffer or permit the use of all or any portion thereof for any other
purpose. The Subtenant shall use the Subleased Premises and all parking areas,
sidewalks, hallways or other similar facilities or areas of the Building or the
land on which the Building is located (“Building Parcel”) available for use by
the Subtenant in common with other occupants of the Building (collectively,
“Common Areas”) in a careful, lawful, safe and proper manner and in accordance
with all requirements of any governmental or quasi-governmental body and, in
addition, shall comply with such reasonable rules and regulations as the Prime
Landlord may from time to time impose, as may be permitted under the Prime
Lease, upon written notice to Subtenant. The Subtenant shall not use the
Subleased Premises or any of the Common Areas for any use or activity which is
hazardous or which would constitute a nuisance or which: (i) would violate any
covenant, agreement, term, provision or condition of the Prime Lease or this
Sublease, (ii) is in contravention of the certificate of occupancy for the
Subleased Premises or the Building, (iii) would violate any requirement of any
governmental or quasi-governmental body or (iv) may in any way impair or
interfere with any of the Building services or the proper and economic heating,
air conditioning, cleaning or other servicing of the Subleased Premises or the
Building, the Common Areas or the Building Parcel or any portion thereof or
impair or interfere with the use of any of the Common Areas by, or occasion
discomfort, inconvenience or annoyance to, other occupants of the Building or
their employees, guests or invitees (including, without limitation, the
Sublandlord) or impair the appearance of the Building.

 

(b) If any governmental license or permit shall be required for the proper and
lawful conduct of any business or other activity carried on in the Subleased
Premises (including but not limited to a Certificate of Occupancy), the
Subtenant shall, at the Subtenant’s sole expense, procure and thereafter
maintain such license or permit, shall promptly submit a copy

 

- 7 -



--------------------------------------------------------------------------------

thereof to the Sublandlord, and shall comply with the terms and conditions
thereof. Notwithstanding the foregoing, Sublandlord acknowledges that Subtenant
shall not be required to perform any work outside of the Subleased Premises
which may be required in order to obtain a Certificate of Occupancy for the
Subleased Premises.

 

(c) As between Sublandlord and Subtenant, Subtenant shall be solely responsible
for the performance of those items of maintenance and repair of the Subleased
Premises specified as being the responsibility of the Sublandlord as tenant
under the Prime Lease. In this regard, the Subtenant shall, to the same extent
as required by Sublandlord as tenant under the Prime Lease:

 

(i) Promptly comply with all laws, orders, rules and requirements of
governmental authorities, insurance carriers, board or fire underwriters, or
similar groups.

 

(ii) Maintain the Subleased Premises and all equipment and fixtures in it in
good repair and appearance, ordinary wear and tear excepted.

 

(iii) Make all necessary repairs to the Subleased Premises and all equipment and
fixtures in it, except structural repairs.

 

(iv) Maintain the Subleased Premises in a neat, clean, safe, and sanitary
condition, free of all garbage.

 

(v) Use all electric, plumbing and other facilities in the Subleased Premises
safely.

 

(vi) Use no more electricity than the wiring or feeders to the Subleased
Premises can safely carry.

 

(vii) Promptly replace all broken glass in the Subleased Premises.

 

(viii) Do nothing to destroy, deface, damage, or remove any part of the
Subleased Premises.

 

(ix) Keep nothing in the Subleased Premises which is inflammable, dangerous or
explosive or which might increase the danger of fire or other casualty.

 

(x) Do nothing to destroy the peace and quiet of the Sublandlord, other tenants,
or persons in the neighborhood.

 

(xi) Avoid littering in the Building or on its grounds.

 

The Subtenant shall pay any and all expense involved in complying with the
above.

 

(d) The Subtenant shall indemnify and hold the Sublandlord harmless from and
against any fine, penalty, cost, expense (including, without limitation,
reasonable attorneys’

 

- 8 -



--------------------------------------------------------------------------------

fees) or other damage or loss suffered by the Sublandlord as a result of the
Subtenant’s failure to perform its obligations under the Prime Lease or this
Sublease, including without limitation this Paragraph 7. All of the Subtenant’s
obligations under this Paragraph 7 shall survive termination of this Sublease
and surrender of the Subleased Premises to the Sublandlord.

 

(e) The Sublandlord shall indemnify and hold Subtenant harmless from and against
any fine, penalty, cost, expense (including, without limitation, reasonable
attorneys’ fees) or other damage or loss suffered by the Subtenant in its use of
the Subleased Premises as a result of Sublandlord’s negligence or willful
misconduct.

 

8. DEFAULT OF SUBTENANT; SUBLANDLORD’S REMEDIES

 

(a) Any of the following events shall be a Default of the Subtenant:

 

(i) if Subtenant shall fail to make any payment of Rent as and when due (all
such payments being due on the first of each month), where such failure shall
continue for a period of eight (8) days after written notice thereof from
Sublandlord to Subtenant (provided, however, that if Sublandlord gives Subtenant
more than two (2) such notices in any 12 month period, then Subtenant shall not
be entitled to any notice or cure period under this Subparagraph 8(a) for the 12
months following the giving of the third such notice);

 

(ii) if Subtenant shall Default in the observance or performance of any other
term, covenant or condition of this Sublease on Subtenant’s part to be observed
or performed and Subtenant shall fail to remedy such Default within fifteen (15)
days after written notice thereof from Sublandlord to Subtenant of such Default,
or if such Default is of such a nature that it cannot be completely remedied
within said period of fifteen (15) days and Subtenant shall have failed to
commence curing such breach within such 15-day period and to proceed with due
diligence and in good faith to complete the curing thereof;

 

(iii) if Subtenant shall abandon the Subleased Premises and fail to timely pay
Rent;

 

(iv) if Subtenant shall make a general arrangement or general assignment for the
benefit of creditors; if Subtenant becomes a “debtor” as defined in 11 U.S.C.
101 or any successor statute thereto (unless, in the case of a petition filed
against Subtenant the same is dismissed within sixty (60) days); or the
appointment of a trustee or receiver to take possession of substantially all of
Subtenant’s assets located at the Subleased Premises or of Subtenant’s interest
in this Sublease, where possession is not restored to Subtenant within thirty
(30) days; or the attachment, execution or other judicial seizure of
substantially all of Subtenant’s assets located at the Subleased Premises or of
Subtenant’s interest in this Sublease, where such seizure is not discharged
within thirty (30) days; or the insolvency of Subtenant.

 

(b) Upon any Default of the Subtenant as set forth in this Paragraph, the
Sublandlord, at the Sublandlord’s sole option, may elect and enforce any one or
more of the remedies described in subparagraphs (i) through (v) below; provided,
however, that the

 

- 9 -



--------------------------------------------------------------------------------

Sublandlord may, at the Sublandlord’s sole option, elect and enforce multiple
remedies from among those remedies to the extent such remedies are not legally
mutually exclusive and to the extent that the Sublandlord, in the Sublandlord’s
reasonable judgment, deems the enforcement of such multiple remedies to be
necessary or appropriate to indemnify and make the Sublandlord whole from any
loss or damage as a result of the Default or Defaults of the Subtenant.

 

(i) Termination and the Subtenant’s Liabilities. The Sublandlord shall have the
right to terminate this Sublease upon notice of such termination given by the
Sublandlord to the Subtenant in accordance with the notice provisions of this
Sublease, whereupon the Subtenant’s right to possession, use and enjoyment of
the Subleased Premises shall cease, and the Subtenant shall immediately quit and
surrender the Subleased Premises to the Sublandlord, but the Subtenant shall
remain liable to the Sublandlord as hereinafter provided. Upon termination of
this Sublease following such notice, the Sublandlord may at any time thereafter
re-enter and resume possession of the Subleased Premises and remove the
Subtenant and/or other occupants and the goods and chattels thereof. In any case
where the Sublandlord has recovered possession of the Subleased Premises by
reason of the Subtenant’s Default, the Sublandlord may, at the Sublandlord’s
option, reenter the Subleased Premises and cause the Subleased Premises to be
redecorated, altered, divided, consolidated with other adjoining Subleased
Premises, or otherwise changed or prepared for reletting, and may relet the
Subleased Premises or any part thereof as agent of the Subtenant or otherwise,
for a term or terms to expire prior to, at the same time as, or subsequent to,
the original expiration date of this Sublease, at the Sublandlord’s sole option,
and the Sublandlord shall receive the rent therefor. Rent and other payments so
received shall, up to an amount equivalent to the rent and other payments
required of the Subtenant hereunder, be applied as follows: (i) first to the
payment of such expenses as the Sublandlord may have incurred in connection with
the recovery of possession, redecorating, altering, dividing, consolidating with
other adjoining Subleased Premises, or otherwise changing or preparing for
reletting, and the reletting, including brokerage and attorney’s fees; (ii) next
to the payment of damages in amounts equal to the Rent, Additional Rent and any
other payments required of the Subtenant hereunder (whether or not specifically
designated as Rent or Additional Rent) and to the costs and expenses of
performance of the other covenants of the Subtenant as herein provided. The
Subtenant agrees, in any such case, whether or not the Sublandlord has relet the
Subleased Premises, to immediately pay to the Sublandlord on an accelerated rent
basis such damages equal to the rent and other sums required under this Sublease
to be paid by the Subtenant without any obligation on Sublandlord’s part to
bring separate actions to recover the monthly installments of rental due
hereunder, but subject to Sublandlord’s duty to mitigate its damages hereunder.
Sublandlord agrees that in the event that Subtenant’s payment of accelerated
rent precedes Sublandlord’s receipt of mitigation rent for the Subleased
Premises, Sublandlord shall pay to Subtenant the amounts to which it would
otherwise be entitled to as a credit or offset hereunder; provided, however,
that Sublandlord’s failure to immediately re-let the Subleased Premises shall
not act to prevent Sublandlord’s exercise of any of its rights hereunder,
including but not limited to acceleration of Subtenant’s rental obligation. In
the event any reletting is at a rental amount greater than that amount reserved
herein at the time of Subtenant’s Default, the Subtenant shall not be entitled
to receive, by way of direct payment or credit against the Subtenant’s
obligations, any surplus accruing as a result of any such reletting. In
attempting to

 

- 10 -



--------------------------------------------------------------------------------

relet the Subleased Premises as aforesaid, the Sublandlord may grant rent and
other concessions. No such reletting shall constitute a surrender and acceptance
or be deemed evidence thereof. In no event shall occupancy by the Sublandlord be
construed as a release of the Subtenant’s liability hereunder.

 

(ii) Acceleration. The Sublandlord shall have the right upon the Subtenant’s
Default to declare the entire remaining unpaid Rent and all other then known
Additional Rent and other payments required of the Subtenant by this Sublease
for the full balance of the Term to be immediately due and payable. Such
declaration of acceleration shall be made by written notice by the Sublandlord
to the Subtenant in accordance with the notice provisions of this Sublease. Upon
receipt of such declaration of acceleration, the Subtenant shall immediately pay
to the Sublandlord, without further demand or notice, an amount equal to the sum
of the entire remaining unpaid Rent provided for under this Sublease for the
entire Term, plus the entire remaining balance of all unpaid Additional Rent
required under this Sublease for the entire Term to the extent the amount of
such other payments are then known or reasonably determinable. Upon timely
payment of all the sums hereinabove provided in this Subparagraph (b), the
Subtenant shall have the right to continue to possess, occupy and enjoy the
Subleased Premises for the remaining balance of the then current term, subject
to strict observance by the Subtenant of all the covenants, conditions and other
provisions of this Sublease and the timely payment of all other payments
required by the Subtenant by this Sublease, and so long as the Subtenant has not
vacated or abandoned the Subleased Premises. If Subtenant has vacated the
Subleased Premises, Sublandlord shall be entitled to terminate this Sublease,
re-enter and relet the Subleased Premises pursuant to the provisions of
subparagraph (a), above, but shall retain its right to accelerate the rent. If
the Sublandlord shall declare an acceleration as provided in this Subparagraph
(b) and the amounts due hereunder shall not be paid within ten (10) days
following the Subtenant’s receipt of such declaration, the Sublandlord, at the
Sublandlord’s sole option, may exercise the Sublandlord’s right to terminate
this Sublease as provided in Subparagraph (a) hereof, in which event the
Sublandlord shall be entitled to the full benefits and enforcement of
Subparagraph (a).

 

(iii) Waiver of Jury Trial and Right of Redemption. The Subtenant hereby waives
its right to a jury trial and waives all right of redemption to which the
Subtenant or any person under the Subtenant or any successor in interest to the
Subtenant might be entitled by any law now or hereafter in force.

 

(iv) Right to Distraint. Upon five (5) days prior notice to Subtenant, the
Sublandlord may distrain against any personal property of the Subtenant in or on
the Subleased Premises in the event of a monetary Default. The Subtenant hereby
specifically and expressly waives any and all right to a hearing prior to the
Sublandlord’s exercise of such distraint remedy. Notwithstanding anything herein
to the contrary, Sublandlord shall not use its right of distraint as set forth
in this Subparagraph 8(b)(iv) until after it has exercised its rights as set
forth in Subparagraph (8)(b)(i) or 8(b)(ii) and all of the notice and cure
periods have expired without Subtenant effecting a cure.

 

- 11 -



--------------------------------------------------------------------------------

(v) Other Remedies. The remedies provided to the Sublandlord under this Sublease
are cumulative and are in addition to any remedies allowed by law or in equity.

 

9. SECURITY DEPOSIT

 

(a) Concurrently with execution of this Sublease, Subtenant shall deposit with
Sublandlord the sum of Fifty Six Thousand Four Hundred Five and 00/100 Dollars
($56,405.00), the same to be held by Sublandlord as security for the full and
faithful performance of every portion of this Sublease to be performed by
Subtenant. If Subtenant Defaults after the expiration of all notice and cure
periods with respect to any provision of this Sublease, Sublandlord may use,
apply or retain all or any portion of this security deposit as is necessary to
remedy such Default. If any portion of said deposit is so used or applied,
Subtenant shall, within ten (10) business days after notice from Sublandlord,
promptly deposit cash with Sublandlord in an amount sufficient to restore the
security deposit to its original amount, and Subtenant’s failure to do so shall
be a material breach of this Sublease. Sublandlord shall not be required to keep
this security deposit separate from its general funds, and Subtenant shall not
be entitled to interest on such deposit. Subtenant shall have no right to use
all or any portion of the Security Deposit as a rental payment unless consented
to by Sublandlord in writing.

 

(b) Provided that Subtenant is not in Default at the expiration or other
termination of this Sublease, the security deposit, or any balance thereof,
shall be returned to Subtenant within thirty (30) days after both the (i)
Expiration Date and (ii) return of the Subleased Premises to Sublandlord in the
condition required by this Sublease, less only that portion, if any, accessed
and retained by Sublandlord pursuant to Paragraph 9(a) above. In the event of an
assignment of the Prime Lease by Sublandlord, Sublandlord shall have the right
to transfer the Security Deposit to the assignee, the assignee shall recognize
Subtenant’s rights under this Sublease, and upon notice thereof to Subtenant,
Sublandlord shall thereupon be released by Subtenant from all liability for the
return of such Security Deposit only after such new sublandlord or other
transferee has acknowledged in writing to Subtenant that it has taken possession
of the full amount of the Security Deposit, or Sublandlord provides to Subtenant
other evidence reasonably satisfactory to Subtenant that such Security Deposit
has been delivered to the transferee; and then Subtenant agrees to look to the
new sublandlord solely for the return of said Security Deposit; and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the Security Deposit to a new sublandlord.

 

(c) Subtenant further covenants that it will not assign or encumber or attempt
to assign or encumber the monies deposited herein as Security Deposit, and that
neither Sublandlord nor its successor or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

10. CONDITION OF PREMISES

 

Subtenant acknowledges that it has examined the Subleased Premises and is taking
the Subleased Premises, including all existing leasehold improvements of
Sublandlord

 

- 12 -



--------------------------------------------------------------------------------

existing on the date of this Sublease, in their “AS IS” condition on the date
hereof, with no representations or warranties by Sublandlord of any kind as to
the condition of the Subleased Premises or its suitability for any particular
use. Without limiting the foregoing, Subtenant acknowledges that it has
inspected (i) the condition and capacities of all Building Systems, (ii) all
structural components of the Buildings, including the foundation, load bearing
walls, and roof supports, (iii) the roof membrane of the Buildings, (iv) all
interior partitions walls, interior doors, exterior doors, door hardware, lobby
areas, basements, mechanical rooms, stairways, equipment closets, interior and
exterior windows, fixtures, paint, wall coverings, cabinets, millwork, window
treatments, carpeting and other flooring. Subtenant agrees that Sublandlord has
no construction obligations whatsoever with respect to Subtenant’s occupancy of
the Subleased Premises, nor is Sublandlord required to contribute any money in
connection with any tenant improvement work to be performed by Subtenant (which
work is subject to Sublandlord and Prime Landlord’s prior written approval as
provided elsewhere in this Sublease). To the best of Sublandlord’s knowledge,
there are no material defects in the Subleased Premises which would affect the
habitability of the Subleased Premises. All references in this Sublease to the
“actual knowledge” or “knowledge” of Seller shall refer only to the current
(i.e., upon execution of this Sublease) actual knowledge of the Designated
Representative (as hereinafter defined), and shall not be construed to refer to
the knowledge of any other office, officers, agent or employee of Sublandlord or
any affiliate thereof or, except for the inquiry set forth above, to impose upon
such Designated Representative any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. The representations and
warranties hereunder are made ONLY as to the actual knowledge of the Designated
Representative and NOT as to or based upon the contents of any such files,
documents, materials or any other files, documents or materials in the other
office of Sublandlord. For purposes of this Sublease, the term “Designated
Representative” shall mean Craig Schuck.

 

11. ALTERATIONS

 

Subtenant shall not make any alterations, improvements or installations in or to
the Subleased Premises (including any initial alterations to prepare the
Subleased Premises for Subtenant’s occupancy) without first obtaining the
written consent of (i) Sublandlord, and (ii) Prime Landlord, where required
pursuant to the Prime Lease. Any alterations, improvements or installations
consented to by Sublandlord and Prime Landlord shall be made at the sole cost
and expense of Subtenant. Subtenant shall have a duty to restore the Subleased
Premises to the condition as was originally delivered by Sublandlord to
Subtenant, which will require the removal of Subtenant’s alterations, at
Subtenant’s sole cost and expense, unless Prime Landlord agrees in writing that
no restoration is required.

 

12. REPAIRS AND MAINTENANCE

 

Any repair and maintenance obligations with respect to the Subleased Premises
which are the responsibility of the Sublandlord, as tenant under the Prime
Lease, shall be performed by Subtenant at Subtenant’s sole cost and expense.
Subtenant agrees that it will notify Sublandlord promptly of the need for any
repair to the Subleased Premises, even if Sublandlord

 

- 13 -



--------------------------------------------------------------------------------

is not responsible for any such repair. Notwithstanding anything contained
herein to the contrary, in the event that a condition exists in the Subleased
Premises that Prime Landlord is obligated to repair under the terms of the Prime
Lease, Subtenant shall so advise Sublandlord, and Sublandlord, in turn, shall
promptly advise Prime Landlord thereof and Sublandlord shall reasonably
cooperate with Subtenant to encourage Prime Landlord to perform its obligations
under the Prime Lease. Sublandlord shall have no liability to Subtenant for
Prime Landlord’s failure to make any such repair and Subtenant shall not be
entitled to any rent abatement or reduction as a result of Prime Landlord’s
failure.

 

13. UTILITIES AND SERVICES

 

(a) Subtenant shall be entitled to all those services and utilities which Prime
Landlord is required to provide under the terms of the Prime Lease. Subtenant
shall look solely to the Prime Landlord for the provision of such services and
utilities, and Sublandlord shall not be responsible for Prime Landlord’s failure
to provide the same nor shall any such failure constitute an abrogation of any
other terms or conditions of this Sublease. Subtenant shall pay 100% of
Sublandlord’s charges for Building 3 utilities under the Prime Lease directly to
Prime Landlord. To the extent that Prime Landlord charges Sublandlord for any
services or utilities or increases the cost of such services or utilities and
such charge or increase is due to Subtenant’s use of the Subleased Premises or
such utilities or services, Subtenant agrees to pay the charges therefore
promptly upon receipt of Sublandlord’s bill.

 

(b) Sublandlord and Subtenant acknowledge and agree that, pursuant to Paragraph
11.2 of the Prime Lease, Sublandlord is entitled to a proportionate abatement of
Rent due under the Prime Lease if the Premises are rendered untenantable, in
whole or in part, for a period of two (2) consecutive business days
(“Eligibility Period”) by the making of repairs, replacements or additions by
Prime Landlord that interrupt utility services to the Premises. Sublandlord and
Subtenant agree that if the Base Rent due under the Prime Lease is abated
pursuant to the terms of Paragraph 11.2 of the Prime Lease, and the Subleased
Premises are untenantable in whole or in part for a period equal to or greater
than the “Eligibility Period”, then the Base Rent due hereunder shall also abate
in proportion to the rentable square footage of the Subleased Premises which is
untenantable, bears to the total rentable square footage of the Subleased
Premises, to the extent Sublandlord is similarly excused from the obligation to
pay rent for such portion of the Sublet Space under the Prime Lease.

 

- 14 -



--------------------------------------------------------------------------------

14. ASSIGNMENT AND SUBLEASING

 

(a) Subtenant shall not have the right to assign this Sublease or sublet the
Subleased Premises, in whole or in part, without the prior written consent of
Sublandlord, which consent shall not be unreasonably withheld, conditioned or
delayed provided that Prime Landlord consents to such assignment or sublease.
Subtenant’s right to assign or sublet is subject to Prime Landlord’s recapture
right pursuant to subparagraph 12.1 of the Prime Lease.

 

(b) The consent by Sublandlord to any assignment or to any sublease or occupancy
of the Subleased Premises by any other party than Subtenant, or any part
thereof, shall not be deemed to relieve or release (i) Subtenant from the full
performance and observance by Subtenant of all of its obligations under this
Sublease, or (ii) Subtenant or any assignee or sublessee of Subtenant from the
obligation of obtaining the consent in writing of Sublandlord and Prime Landlord
to any further assignment, sublease or occupancy. Subtenant shall pay to
Sublandlord upon demand, (x) any cost, expense or fee of Prime Landlord charged
to Sublandlord or to Subtenant which is required to be paid in connection with
any assignment, subletting or occupancy pursuant to this Paragraph 14, and (y)
any reasonable actual cost or expense of Sublandlord which is incurred by
Sublandlord in connection with any request for consent to any assignment,
subletting or occupancy pursuant to this Paragraph, including but not limited to
attorneys’, architects’ accountants’, or other consultants’ fees.

 

(c) In the event that Subtenant shall desire Sublandlord’s consent to an
assignment of this Sublease or to a subletting of all or any part of the
Subleased Premises, Subtenant shall request such consent by submitting to
Sublandlord a proposal setting forth the terms and conditions of the assignment
or sublease and financial information with respect to the assignee or sublessee,
and such other information as Sublandlord may reasonably require.

 

(d) In the event that Sublandlord and Prime Landlord shall grant their consent
to subletting all or part of the Subleased Premises or an assignment of this
Sublease, Subtenant shall, in consideration therefor, promptly pay to
Sublandlord as additional rent, as and when received by Subtenant, fifty percent
(50%) of the Net Profit (as hereinafter defined), if any, and deliver to
Sublandlord an executed copy of such assignment or sublease. The term, “Net
Profit” shall mean (i) in the case of a sublease, the amount by which the
amounts payable to Subtenant by any subtenant of Subtenant for rent and
additional rent or other consideration paid under the sublease (including, but
not limited to, sums paid for the sale or rental of Subtenant’s fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property, to the extent that such sums are in excess of the fair market value
thereof) exceed the amounts payable by Subtenant to Sublandlord for Base Rent
and additional rent in connection with the sublet portion of the Subleased
Premises, and (ii) in case of an assignment, an amount equal to any amounts paid
by any assignee of Subtenant, to Subtenant, as consideration for said assignment
(including, but not limited to, sums paid for the sale or rental of
Sublandlord’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property) less, in either case, the reasonable and
customary real estate brokers commissions, marketing expenses, any improvement
allowance or other economic concession (planning allowance, moving expenses,
etc.), paid by Subtenant to its sublessee or assignee and attorneys’ fees
incurred by Subtenant in connection therewith.

 

- 15 -



--------------------------------------------------------------------------------

(e) If this Sublease shall be assigned or if the Subleased Premises, or any part
thereof, shall be sublet or occupied by any person or persons other than
Subtenant, whether or not such assignment, sublet or occupancy was made with the
consent of Sublandlord, Sublandlord may after an event of Default by Subtenant,
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the rent herein reserved, but no such assignment, subletting,
occupancy or collection of rent shall be deemed a waiver of any of the
covenants, terms or provisions contained in this Section, nor shall it be deemed
an acceptance of the assignee, subtenant or occupant as subtenant hereunder, or
a release or Subtenant from the full performance and observance by Subtenant of
all of the covenants and obligations contained in this Sublease on the part of
Subtenant to be performed or observed.

 

15. INSURANCE

 

Subtenant agrees to comply with all of the insurance requirements and
obligations of Sublandlord as set forth in the Prime Lease and to name both
Sublandlord and Prime Landlord as additional insureds on any required insurance
policies. Subtenant shall furnish to Sublandlord a certificate or certificates
of insurance at or before the Commencement Date and, on request, at reasonable
intervals thereafter.

 

16. COMPLIANCE WITH LAWS

 

(a) In addition to any obligations under the Prime Lease, Subtenant shall
promptly comply with all statutes, ordinances, rules, orders, regulations and
requirements of the Federal, State and municipal Governments and of any and all
their Departments and Bureaus applicable to the use and occupancy of the
Subleased Premises by Subtenant or any subtenant or assignee of Subtenant, for
the correction, prevention and abatement of nuisances, violations or other
grievances, in, upon or connected with the Subleased Premises during the Term or
any renewal thereof, including without limitation all laws relating to
environmental matters and the Americans with Disabilities Act, and shall also
promptly comply with, and execute all rules, orders and regulations of the Board
of Fire Underwriters for the prevention of fires (collectively referred to as
“Legal Requirements”) at its own cost and expense. Nothing in this paragraph
shall be deemed a consent to the alteration, subletting or assignment of all or
any portion of the Subleased Premises or of all or any of Subtenant’s interests
in this Sublease.

 

(b) If Subtenant shall fail or neglect to comply with the aforesaid Legal
Requirements, or if Subtenant shall fail or neglect to make any repairs required
by the terms of this Sublease, then Sublandlord or its agents may (but shall not
be obligated to) enter the Subleased Premises and take such actions as necessary
to cure the breach and comply with any and all of the said Legal Requirements,
at the cost and expense of Subtenant; and, in case of Subtenant’s failure to pay
therefor, the said cost and expense shall be added to the next month’s Rent and
be due and payable as such.

 

- 16 -



--------------------------------------------------------------------------------

(c) Sublandlord represents and warrants that as of the Commencement Date it has
not received written notice of any violation of any Legal Requirement with
respect to the Subleased Premises.

 

17. LIMITATIONS ON SUBLANDLORD’S LIABILITY

 

(a) Subtenant acknowledges that Sublandlord has made no representations or
warranties with respect to the Building or the Subleased Premises except as
provided in this Sublease and Subtenant accepts the Subleased Premises in its
“AS IS” condition.

 

(b) If Sublandlord assigns its leasehold estate in the Building, Sublandlord
shall have no obligation to Subtenant arising after the date of such assignment
provided that Sublandlord’s assignee recognizes Subtenant’s rights under this
Sublease. Subtenant shall then recognize Sublandlord’s assignee as Sublandlord
of this Sublease.

 

(c) Sublandlord shall not be required to perform any of the covenants and
obligations of the Prime Landlord under the Prime Lease, and insofar as any of
the obligations of the Sublandlord hereunder are required to be performed under
the Prime Lease by the Prime Landlord thereunder, Subtenant shall rely on and
look solely to the Prime Landlord for the performance thereof. If the Prime
Landlord shall Default in the performance of any of its obligations under the
Prime Lease or breach any provision of the Prime Lease pertaining to the
Subleased Premises, Subtenant shall have the right, at Subtenant’s expense and
upon prior notice to Sublandlord, and in the name of Sublandlord to make any
demand or institute any action or proceeding, in accordance with and not
contrary to any provision of the Prime Lease, against the Prime Landlord under
the Prime Lease for the enforcement of the Prime Landlord’s obligations
thereunder. Subtenant shall defend, indemnify and hold Sublandlord harmless from
and against any suit, action, cost, expense, damage or liability which arises
out of or results from or is alleged to arise out of or result from Subtenant’s
exercise of its rights under this paragraph. Sublandlord shall, at no cost to
Sublandlord, cooperate with Subtenant in enforcing the its rights under the
Prime Lease.

 

18. ESTOPPEL CERTIFICATES

 

Either party hereto (the requested party) agrees that from time to time upon not
less than ten (10) days prior notice by the other party (requesting party), the
requested party or its duly authorized representative having knowledge of the
following facts will deliver to the requesting party, or to such person or
persons as the requesting party may designate, a statement in writing certifying
(a) that this Sublease is unmodified and in full force and effect (or if there
have been modifications, that the Sublease as modified is in full force and
effect); (b) the date to which the Rent and other charges have been paid; (c)
that to the best of the requested party’s knowledge, the requesting party is not
in Default under any provision of this Sublease or if in Default, the nature
thereof in detail.

 

- 17 -



--------------------------------------------------------------------------------

19. SUBORDINATION

 

(a) This Sublease shall be automatically subject and subordinate to the Prime
Lease, any ground lease and to any mortgage or deed of trust thereon or on the
fee simple interest in the Building or the land on which the Building is
located. This Paragraph 19 shall be self-operative and no further instrument of
subordination shall be required, it being understood that neither Prime Landlord
nor Sublandlord shall be obligated to provide Subtenant with any non-disturbance
agreement. To confirm such subordination, Subtenant shall execute within ten
(10) days after demand, or such shorter period as may be required under the
Prime Lease, any reasonable certificate, agreement or instrument that Prime
Landlord requests Subtenant to execute pursuant to the terms of the Prime Lease.

 

(b) Notwithstanding anything contained herein to the contrary, Sublandlord shall
use commercially reasonable efforts to obtain and deliver to Subtenant a written
subordination and non-disturbance agreement (“SNDA”) from Prime Landlord
providing that so long as Subtenant performs all of the terms, covenants and
conditions of this Sublease and agrees to attorn to Prime Landlord, Subtenant’s
rights under this Sublease shall not be disturbed and shall remain in full force
and effect for the Term in the event the Prime Lease is terminated as a result
of a Default by Sublandlord. Sublandlord shall have no liability to Subtenant
for the failure of Prime Landlord to deliver a SNDA and Sublandlord’s failure to
obtain the SNDA shall in no way delay the Commencement Date or otherwise affect
Subtenant’s obligations under this Sublease.

 

20. CASUALTY AND CONDEMNATION

 

If the Prime Lease is terminated with respect to the Subleased Premises pursuant
to the provisions of the Prime Lease, this Sublease shall automatically
terminate at the same time and Subtenant shall have no claim against Sublandlord
or Prime Landlord for the loss of its subleasehold interest or any of
Subtenant’s property. If the Prime Lease is not terminated with respect to the
Subleased Premises upon the occurrence of a casualty or condemnation, the
provisions of the Prime Lease with respect to casualty or condemnation shall
apply to this Sublease and the Subleased Premises.

 

21. CONSENT OR APPROVAL OF PRIME LANDLORD

 

If the consent or approval of Prime Landlord is required under the Prime Lease
with respect to any matter relating to the Subleased Premises, Subtenant shall
be required first to obtain the consent or approval of Sublandlord with respect
thereto and, if Sublandlord grants such consent or approval, Sublandlord or
Subtenant may forward a request for consent or approval to the Prime Landlord,
but Sublandlord shall not be responsible for obtaining such consent or approval.
Sublandlord shall have no liability to Subtenant for the failure of Prime
Landlord to give its consent.

 

- 18 -



--------------------------------------------------------------------------------

22. NOTICES

 

All notices given pursuant to the provisions of this Sublease shall be in
writing, addressed to the party to whom notice is given and sent registered or
certified mail, return receipt requested, in a postpaid envelope or by
nationally recognized overnight delivery service as follows:

 

To Subtenant:

 

INTERSIL CORP.

Attn: Contracts Dept.

2401 Palm Bay Rd. NE, m/s 53-170

Palm Bay, FL 32905

 

With copies to:

 

INTERSIL CORP.

Attn: V.P. of Operations

933 Murphy Ranch Road

Milpitas, CA 95035

 

and

 

INTERSIL CORP.

Attn: Legal Dept.

2401 Palm Bay Rd., NE, m/s 53-209

Palm Bay, FL 32905

 

and

 

Wayne C. Lamb

CRESA Partners

610 Newport Center Drive, Fifth Floor

Newport Beach, CA 92660

 

- 19 -



--------------------------------------------------------------------------------

To Sublandlord at the following address:

 

Avaya Inc.

c/o CB Richard Ellis, Inc.

c/o CB Richard Ellis Lease Advisors

1080 Nimitzview Drive, Ste 304

Cincinnati, Ohio 45230

 

With copies to:

 

Avaya Inc.

Vice President – Corporate and Securities

211 Mount Airy Road

Basking Ridge, New Jersey 07920

 

-and-

 

Avaya Inc.

Director of Global Real Estate

211 Mount Airy Road

Basking Ridge, New Jersey 07920

 

It is understood and agreed that unless specifically modified by this Sublease,
Sublandlord shall be entitled to the length of notice required to be given Prime
Landlord under the Prime Lease plus five (5) days and shall be entitled to give
Subtenant the amount of notice required to be given tenant under the Prime Lease
less five (5) days. All notices shall be deemed given upon receipt or rejection.

 

Either party by written notice to the other may change or add persons and places
where notices are to be sent or delivered.

 

23. BROKERS

 

The parties warrant that they have had no dealings with any real estate broker
or agent in connection with this Sublease other than CB Richard Ellis and The
Staubach Company and Cresa Partners-West (collectively, the “Broker”). Each
party covenants to pay, hold harmless and indemnify the other from and against
any and all costs, expenses or liabilities for any compensation, commissions and
charges claimed by any other broker or agent with respect to this Sublease or
the negotiation thereof, based upon alleged dealings with the indemnifying
party. Sublandlord agrees to pay the commission of the Broker in accordance with
separate agreements.

 

24. SUBLANDLORD’S AND SUBTENANT’S POWER TO EXECUTE

 

Sublandlord (subject to Prime Landlord’s consent) and Subtenant covenant,
warrant and represent that they have full power and proper authority to execute
this Sublease.

 

- 20 -



--------------------------------------------------------------------------------

25. TABLE OF CONTENTS - CAPTIONS

 

The Table of Contents and the captions appearing in this Sublease are inserted
only as a matter of convenience and do not define, limit, construe or describe
the scope or intent of the sections of this Sublease nor in any way affect this
Sublease.

 

26. CONSENT TO SUBLEASE BY PRIME LANDLORD

 

This Sublease shall not become operative until and unless the Prime Landlord has
given to Sublandlord its consent hereto. Sublandlord shall not be responsible
for Prime Landlord’s failure to consent to this Sublease. Should Prime Landlord
not consent to this Sublease, each party shall be released from all obligations
with respect hereto and neither party shall have any further rights in law or in
equity with respect to this Sublease.

 

27. ENTIRE AGREEMENT

 

This Sublease (which includes each of the Exhibits attached hereto) contains the
entire agreement between the parties and all prior negotiations and agreements
are merged into this Sublease. This Sublease may not be changed, modified,
terminated or discharged, in whole or in part, nor any of its provisions waived
except by a written instrument which (a) shall expressly refer to this Sublease
and (b) shall be executed by the party against whom enforcement of the change,
modification, termination, discharge or waiver shall be sought.

 

28. HOLDING OVER

 

If Subtenant holds over after the Expiration Date or the earlier termination of
the Term of this Sublease without the express written consent of Sublandlord,
Subtenant shall become a tenant of sufferance only, at a rental rate determined
as follows: (i) if such holdover does not cause Sublandlord to hold over under
the Prime Lease, then such rental rate shall be one hundred fifty percent (150%)
of the Rent payable to Sublandlord for the immediately preceding calendar month,
and (ii) if such holdover causes Sublandlord to hold over under the Prime Lease,
then such rental rate shall be one hundred fifty percent (150%) of all holdover
rent that Sublandlord is required to pay to Prime Landlord under the Prime
Lease. Sublandlord hereby advises Subtenant that the Term of the Prime Lease
ends one day after the Expiration Date, and Subtenant acknowledges the
importance to Sublandlord of regaining possession of the Subleased Premises at
the Expiration Date. Nothing in this Sublease to the contrary shall limit
Sublandlord’s remedies hereunder or Sublandlord’s right to recover damages from
Subtenant accruing to Sublandlord as tenant under the Prime Lease, in the event
Subtenant holds over in the Subleased Premises after the expiration of the Term
of this Sublease. If Subtenant fails to surrender the Subleased Premises to
Sublandlord on or before the Expiration Date, Subtenant shall indemnify and hold
Sublandlord harmless from all loss or liability, including without limitation,
any claim made by Prime Landlord or any successor tenant resulting from
Subtenant’s failure to surrender the Subleased Premises and any attorneys fees
and costs incurred by Sublandlord and Prime Landlord.

 

- 21 -



--------------------------------------------------------------------------------

29. RULES AND REGULATIONS

 

Subtenant shall comply with all rules and regulations regarding the Subleased
Premises and the Building as may be prescribed by Sublandlord and Prime Landlord
including without limitation, the rules and regulations set forth in the Prime
Lease provided, however, the rules and regulations prescribed by the Sublandlord
shall not adversely effect the Subtenant’s ability to use and occupy the
Subleased Premises for the purposes set forth herein.

 

30. GOVERNING LAW

 

The exercise, validity, construction, operation and effect of the terms and
provisions of this Sublease shall be determined and enforced in accordance with
the laws of the state where the Subleased Premises is located.

 

31. NO AUTHORITY

 

The Subtenant has no authority to contact or make any agreement with the Prime
Landlord about the Subleased Premises or the Prime Lease, unless agreed to by
all the parties. No purported agreement between Prime Landlord and Subtenant
shall be binding upon Sublandlord, and shall not act to increase or modify
Sublandlord’s obligations or liabilities under the Prime Lease, unless and
except Sublandlord has documented its agreement in a signed writing. The
Subtenant may not pay rent or other charges to the Prime Landlord, but only to
the Sublandlord, unless otherwise instructed in a written notice signed by
Sublandlord.

 

32. SUCCESSORS

 

Unless otherwise stated, the Sublease is binding on all parties who lawfully
succeed to the rights or take the place of the Sublandlord or the Subtenant.

 

- 22 -



--------------------------------------------------------------------------------

33. PERSONAL PROPERTY

 

Subtenant and Sublandlord have agreed that Subtenant shall have the right to use
at no additional charge to Subtenant, certain furniture, equipment and other
items currently located in the Subleased Premises as more specifically set forth
on Exhibit C (the “Personal Property”) attached hereto and made a part hereof.
Subtenant shall pay any personal property taxes with respect to the Personal
Property during the Term of this Sublease. The Subtenant will bear the risk of
loss of all items of the Personal Property from theft, fire or other casualty
from the Commencement Date of this Sublease. The Subtenant acknowledges that the
Subtenant has made a full and complete inspection of the Personal Property, and
the Subtenant accepts the Personal Property in its present “AS IS” condition as
of the Commencement Date of this Sublease. The Sublandlord disclaims all
warranties, express or implied, with regard to the Personal Property. The
Sublandlord specifically disclaims any warranty of merchantability or fitness
for a particular purpose. If Subtenant desires to move or dispose of the
Personal Property or reconfigure the furniture systems at anytime during the
Term of this Sublease, Subtenant must provide prior written notice to
Sublandlord and Sublandlord shall have the right to withhold its consent in its
reasonable discretion. If required by Sublandlord, Subtenant shall dispose of,
at its sole cost and expense, the Personal Property at the end of the Term of
this Sublease. At the end of the Term, Subtenant shall have the right to
purchase the Personal Property to the extent and on the terms permitted by the
Prime Lease.

 

34. PARKING

 

During the Term, and subject to the rules and regulations attached to the Prime
Lease as Exhibit B and incorporated into this Sublease, Subtenant shall be
entitled to use 23.64% of the unreserved parking spaces available to Sublandlord
(which the parties agrees equals 109 spaces at the execution of this Sublease)
in the parking area of the Project at the locations shown more particularly on
Exhibit D attached hereto without charge. Subtenant’s parking area may be
relocated from time to time by the Sublandlord (if required by Prime Landlord)
or Prime Landlord for a period not to exceed sixty (60) days, provided that the
parking spaces remain within the Project. If Subtenant commits or allows in the
parking areas any of the activities prohibited by the Prime Lease or this
Sublease, then Sublandlord shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to the offending vehicle owner. Subtenant
shall not transfer or assign its parking rights separate and apart from this
Sublease.

 

35. SUBTENANT’S TERMINATION OPTION

 

(a) Notwithstanding anything to the contrary contained in this Sublease, on the
condition that Subtenant is not in Default after the expiration of all
applicable notice and cure periods of its covenants or obligations under this
Sublease following notice and an opportunity to cure, both as of the time that
Subtenant gives Subtenant’s Termination Notice (as hereinafter defined) and as
of the Effective Termination Date (as hereinafter defined) then Subtenant shall
have the right (“Subtenant’s Termination Right”), to terminate the term of this
Sublease at

 

- 23 -



--------------------------------------------------------------------------------

anytime after September 29, 2009 (“Effective Termination Date”) provided that
(i) Subtenant provides no less than nine (9) months written notice to
Sublandlord (“Subtenant’s Termination Notice”) and (ii) Subtenant pays to
Sublandlord concurrently with Subtenant’s Termination Notice a termination fee
equal to Three Hundred Eighty Six Thousand Nine Hundred Eighty Six Dollars and
08/100 ($386,986.08) (“Termination Fee”).

 

(b) If Subtenant timely and properly exercises Subtenant’s Termination Right
hereunder and timely pays to Sublandlord the Termination Fee, then the term of
this Sublease shall terminate as of the Effective Termination Date, and Rent and
other charges shall be apportioned as of said Effective Termination Date. If
Subtenant fails timely to exercise Subtenant’s Termination Right or fails timely
to pay the Termination Fee, then, in addition to any other remedies to which
Sublandlord is entitled, Sublandlord shall have the right to render Subtenant’s
Termination Notice void and of no force or effect.

 

36. SIGNAGE

 

Subject to the consent of Prime Landlord, Subtenant shall have the right to an
interior lobby sign on the first floor, shared wall signage at the entrance of
Building 3 and its pro-rata share of monument signage at the central entrance to
the Project. Subtenant shall be responsible for the installation, maintenance,
repair and removal of such signage at its sole cost and expense. The sign
standards are attached hereto as Exhibit E.

 

37. MISCELLANEOUS

 

(a) The headings of the articles and the numbers of the items in this Sublease
are inserted as a matter of convenience to the parties and shall not affect the
construction of this Sublease.

 

(b) The terms, conditions, covenants and provisions of this Sublease shall be
deemed to be severable. If any clause or provision herein contained shall be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect. In addition, Sublandlord may pursue the relief
or remedy sought in any invalid clause, by conforming the said clause with the
provisions of the statutes or the regulations of any governmental agency in such
case made and provided as if the particular provisions of the applicable
statutes or regulations were set forth herein at length.

 

(c) In all references herein to any parties, person, entities or corporations
the use of any particular gender or the plural or singular number is intended to
include the appropriate gender or number as the context of the within instrument
may require. All the terms, covenants and conditions herein contained shall be
for and shall inure to the benefit of and shall bind the parties hereto, and
their respective heirs, executors, administrators, personal or legal
representatives, successors and assigns.

 

- 24 -



--------------------------------------------------------------------------------

d) Should Sublandlord discontinue operation of the Cafeteria Space pursuant to
Paragraph 1(b) herein, Subtenant shall have the right, but not the obligation,
to either: (i) assume operation of the Cafeteria Space, subject to Prime
Landlord’s approval under Paragraph 2.1(c) of the Prime Lease, or (ii) convert
such space to an alternate, authorized usage pursuant to Paragraph 7(a) herein,
neither of which affect Sublandlord’s obligation for the payment of rent on the
Cafeteria Space.

 

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be properly
executed as of the day and year first above written.

 

ATTEST/WITNESS:   SUBLANDLORD     AVAYA INC.

/s/

--------------------------------------------------------------------------------

  By:  

/s/

--------------------------------------------------------------------------------

Pamela R. Klinger, Real Estate Paralegal

--------------------------------------------------------------------------------

 

Andy Fellows, V.P.

--------------------------------------------------------------------------------

Name and Title   Name and Title ATTEST/WITNESS:   SUBTENANT     INTERSIL CORP.

/s/

--------------------------------------------------------------------------------

  By:  

/s/

--------------------------------------------------------------------------------

Douglas A. Balog, Asst. Secretary

--------------------------------------------------------------------------------

 

W.L. Strahlo, Director -Contracts

--------------------------------------------------------------------------------

Name and Title   Name and Title

 

- 25 -



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF SUBLEASED PREMISES

 

(PHYSICAL LAYOUT OF THE 2ND FLOOR)

 

- 26 -



--------------------------------------------------------------------------------

EXHIBIT A-1

 

SPACE PLAN SHOWING BUILDING 3

 

(PHYSICAL LAYOUT OF THE LOBBY AREA AND CAFETERIA SPACE)

 

- 27 -



--------------------------------------------------------------------------------

EXHIBIT B

 

PRIME LEASE

 

(incorporated by reference to Exhibit 10.2 to the Quarterly

Report of Xicor, Inc. on Form 10-Q, November 13, 2002)

 

- 28 -



--------------------------------------------------------------------------------

EXHIBIT C

 

LIST OF PERSONAL PROPERTY

 

(description of office furniture)

 

- 29 -



--------------------------------------------------------------------------------

EXHIBIT D

 

PARKING

 

(Exhibit C to the Prime Lease)

 

- 30 -



--------------------------------------------------------------------------------

EXHIBIT E

 

SIGNAGE STANDARDS

 

(photographs of monument signs and building signs)

 

- 31 -